 In theMatter ofWESTCHESTERAPARTMENTS,INC.andUNITEDBUILDING SERVICE EMPLOYEES, LOCAL 675Case No. R-1566.-Decided November 8, 1939ApartmentHouseOperatingIndustry-Investigation of Representatives:con-troversyconcerning representation of employees:controversy concerning ap-propriate unit and majority status of petitioner:rival organization-Unit Ap-propriate for Collective Bargaining:no dispute as to inclusion of elevatoroperators,bellmen, doormen,hallmen,receiving-room employees,switchboardoperators,storeroom employees,desk clerks,maids, garagemeu,and dining-room employees and exclusion of supervisory and office employees;Union requestsexclusion,and Company inclusion of engineers,firemen,carpenters,painters,paper hangers,plasterers,cleaning men, gardeners,and playground directors ;engineers,firemen, carpenters,painters,paper hangers and plasterers excluded,and cleaningmen, gardeners and playground director included-Rcpresenta-tives:petitioning union claims substantial membership,but offers no docu-mentary proof and requests election-Election.Ordered:rival organization noton ballot; contract with Company expired prior to hearing;no appearance athearing;no evidence of present claim to represent employees.Mr. Samuel M. Spencer,for the Board.Mr. James E. Shifflette,ofWashington,D. C., for the Company.Mr.. Jack Zucker,ofWashington, D. C., for the United.Mr. David Findling,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn August 19, 1939, United Building Service Employees, Local675, herein called the United, filed with the Regional Director for theFifth Region (Baltimore, Maryland) a petition, and on August 31,1939, an amended petition, alleging that a question affecting com-merce had arisen concerning the representation of employees ofWestchester Apartments, Inc.,Washington, D. C., herein called theCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On September 21, 1939, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,17 N. L. R. B., No. 32.433 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice.On September 29, 1939, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, theUnited, and Building Service Employees International Union, Local82, herein called Local 82, described in the petition as a labor organ-ization claiming to represent employees of the Company directlyaffected by the investigation.Pursuant to the notice, a hearing washeld on October 19, 1939, at Washington, D. C., before Earl S. Bell-man, the Trial Examiner duly designated by the Board.The Boardand the Company, represented by counsel, and the United, representedby a duly authorized representative, participated in the hearing;Local 82 did not attend or participate.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.During the course ofthe hearing the Trial Examiner made several rulings on motionsand on objections to the admission of evidence.The Board has re-viewed the rulings of the Trial Examiner and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYWestchester Apartments, Inc. is a Delaware corporation, licensedto do business in the District of Columbia, and is engaged in thebusiness of operating an apartment house containing 555 apartments,at 4000 Cathedral Avenue, N. W., in Washington, D. C.The Com-pany, in connection with its operation of the apartment house, alsomaintains and operates on the premises .a garage for the storage ofautomobiles, and a restaurant.At the time of the hearing it employedapproximately 140 persons.If.THE ORGANIZATIONS INVOLVEDUnited Building Service Employees, Local 675, is a labor organiza-tion affiliated with the Congress of Industrial Organizations. Itadmits to its membership all service employees in apartment housesin the District of Columbia, with the exception of supervisory andoffice employees.Building Service Employees International Union, Local 82, is alabor organization affiliated with the American Federation of Labor.The record does not indicate what employees it admits to itsmembership. WESTCHESTER APARTMENTS, INCORPORATEDIII.THE QUESTION CONCERNING REPRESENTATION435On August 18, 1938, the Company and Local 82 entered into awritten contract which expired by its terms on August 31, 1939, andin which the Company recognized Local 82 as "sole representativeof all employees covered by this agreement until and to such time asthe National Labor Relations Board by proper action certifies someother organization."On or about August 15, 1939, the United, claiming to represent amajority of the Company's employees in an appropriate bargainingunit, requested the Company to recognize it as the exclusive repre-sentative of such employees for the purposes of collective bargaining.The Company replied that it was not at liberty to do so because ofits contract with Local 821We find that a question has arisen concerning representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce within the District ofColumbia, and tends to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V. THE APPROPRIATE UNITAs we have stated above, the contract between Local 82 and theCompany, which expired on August 31, 1939, provided that Local82 was recognized as "sole representative of all employees covered bythis agreement."However, the contract does not purport to definethe employees covered by it, and the testimony indicates that therewas no oral understanding upon the point between the parties.Under the circumstances, reference to the contract is of no assistancein determining the appropriate bargaining unit.At the hearing, the Company and the United agreed, and we findthat the elevator operators, doormen, bellmen, hallmen, maids, re-ceiving-room employees, switchboard operators, desk clerks, store-room employees, garage employees, and dining-room employees of1Local 82 has not attempted to bargain for the Company's employees since the expirationof Its contract with the Company and, as has been stated,did not attend or participatein the hearing herein. 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Company, excluding supervisory and office employees,' should beincluded within the bargaining unit.The Company also requests.the inclusion, and the United, the exclusion, of the engineers, fire-men, carpenters, painters, paper hangers, plasterers, four namedcleaning men,3 gardeners, and playground director employed by theCompany.The engineers, firemen, carpenters, painters, paper hangers, andplasterers constitute well-defined crafts, and are eligible to member-ship in other available labor organizations through which they mayexercise their rights under the Act.As has been stated, the Uniteddoes not wish to represent them.We shall exclude them from theunit.The gardeners, in addition to their gardening duties, clean thedriveways, sidewalks, and entrances, and, during the winter months,the boiler room, elevator shafts, and other parts of the Company'sbuildings.The principal duties of the four named cleaning men 4are to prepare apartments for painting and decorating, and to cleanthe apartments after such painting and decorating is completed.When they are not required for the afore-mentioned work they areassigned to do the same work as the Company's hallmen, and thelatter,when necessary, supplement the cleaning men in connectionwith the painting and decorating.The duties and interests of thegardeners and the four named cleaning men do not appear to bedistinguishable from those of the hallmen who, the parties haveagreed, should be included in the unit.The United has offered noreason for the exclusion of these employees from the unit, and itsobjection to their inclusion seems to be inconsistent with the characterof the unit sought by it.We shall include these employees in thebargaining unit.The Company maintains a playground for the use of children ofits tenants, and employs a playground director to supervise theiractivities.As has been stated, the Company requests the inclusionand the United requests the exclusion of this playground directorfrom the unit.During the hearing, however, the United stated thatithad no objection to his inclusion.We shall also include him inthe unit.2 The parties agreed that the following persons were supervisory and office employeesThornton,general manager;Wilmot,assistant manager;King,assistant manager ; Mrs.Dixon,secretary to the manager ; Taylor,chief engineer;Potts,night manager:Masero,chef ; King, garage manager ; Rowland,head waiter ; Mrs. Matthews and McDonald.3The carpenters,painters,paper hangers,plasterers,and four named cleaning men areclassified on the Company's pay roll as utility men.The cleaning men are Carter,Davis,Lowry, and McCray.4 See footnote3, supra. WESTCHESTER APARTMENTS,INCORPORATED437We find that the elevator. operators, doormen, hallmen, bellman,maids, receiving-room employees, switchboard operators, desk clerks,storeroom employees, garage employees, dining-room ' employees,gardeners, the four named cleaning men,5 and playground directorof the Company, excluding supervisory and office employees,5engineers, firemen, carpenters, painters, paper hangers, and plasterersconstitute a unit appropriate for the purposes of collective bargainingand that said unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargainingand otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESAt the hearing, the organizer of the United testified that approx-imately 66 employees of the Company in the unit claimed to be ap-propriate had signed membership cards in the United.The United,however, declined to offer documentary proof of membership, andrequested an election by secret ballot.We find that an election bysecret ballot is necessary to resolve the question concerning representa-tion,which has arisen, and we shall direct the holding of such anelection.The United requests that those eligible to vote in such electionshould be determined on the basis of the Company's pay roll for thepay-roll period from September 1 to 15, 1939.The Company statesthat it has no preferences in this regard.The record indicates noreason why eligibility to vote should not be determined on the basisof the pay roll for the pay-roll period immediately preceding thedate of the Direction of Election herein.We shall, therefore, directthat all employees in the appropriate unit Whose names appear on thepay roll of the Company for the pay-roll period immediately pre-ceding the date of our Direction of Election herein, including em-ployees who did not work during such pay-roll period because theywere ill or on vacation and employees who were them or have sincebeen temporarily laid off, and excluding those who have since quit orbeen discharged for cause, shall be eligible to vote.As we have stated,, Local 82 has not attempted to bargain for anyof the Company's employees since the expiration of its contract onAugust 31, 1939, and did not attend or participate in the hearing.None of the evidence adduced at the hearing indicates that Local 82at present represents any of the employees of the Company in the unitSee footnote 3,supra.e See footnote2,supra.7 See footnote1,supra. 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich we have found to be appropriate.Accordingly,we shall notdirect that its name be placed upon the ballot.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning therepresentation of employees of Westchester Apartments Inc., Wash-ington,D. C., within the meaning of Section 9 (c) and Section 2 (6)and (7)of the National Labor Relations Act.2.We find that the elevator operators,doormen, hallmen, bell-men, maids, receiving-room employees,switchboard operators, deskclerks, storeroom employees,garage employees,dining-room em-ployees, gardeners,the four named cleaning men,8 and playgrounddirector of the Company,excluding supervisory and office employees,9engineers,firemen, carpenters,painters,paper hangersand plasterersconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b)of the National LaborRelations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as a part of the investigation authorized by theBoard to ascertain representatives for collective bargaining withWestchester Apartments, Inc.,Washington, D. C., an election bysecret ballot shall be conducted as early as possible but not later thanthirty(30) days from the date of this Direction,under the directionand supervision of the Regional Director for the Fifth Region, acting'in this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations,among the elevator operators,doormen, hallmen,bellman,maids,receiving-room employees,switchboard operators,desk clerks,store-room employees,garage employees,dining-room employees,gardeners,the four named cleaning men,"' and playground director of theCompany, whose names appear on the Company's pay roll for thepay-roll period immediately preceding the date of this Direction,including employees who did not work during such pay-roll periodB See footnote3,supra.° See footnote 2, supra.10 Seefootnote3,supra. WESTCHESTER APARTMENTS, INCORPORATED439because they were ill or on vacation, and employees who were thenor have since been temporarily laid off, and excluding supervisory andoffice employees," engineers, firemen, carpenters, painters, paperhangers, and plasterers, and employees who have since quit or beendischarged for cause, to determine whether or not they desire to berepresented byUnited Building Service Employees, Local 675,affiliatedwith the Congress of Industrial Organizations, for thepurposes of collective bargaining.n See footnote 2,supra.247384-40-vol. 17-29